DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 recites the limitation “the valve shaft having a pair of slots along the length of the shaft” in line 8 of the claim. It is unclear whether the slots extend in a length/axial direction of the shaft or if the slots extend through the shaft in a width direction thereof, where the two slots are spaced in a length direction of the shaft which renders the claim indefinite. Applicants should note that claims 2-4 would also be rejected for depending on claim 1.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Koyama (US 8356629 B2).
Regarding claim 1 Koyama teaches a connector assembly (see Abstract) configured for connecting between a first tubing (sixth port (P6), can have a tube connected to syringe (11), see Col. 16 lines 34-36) from a source of negative pressure (intended use: “from a source of negative pressure” the first tubing is capable of connecting to a negative pressure source) configured for application of negative pressure to a wound site (intended use: “for application of negative pressure to a wound site” Koyama’s device can be used in multiple applications including applying negative pressure to a wound site) and a second tubing (65) from the wound site, the connector assembly comprising: a valve (multiway cock (1), see Figure 3) having a valve body (stop cock body (2), see Figure 6), a pair of proximal lumens 
Regarding claim 5 Koyama teaches a connector assembly (see Abstract) configured for connecting between a first tubing (sixth port (P6), can have a tube connected to syringe (11), see Col. 16 lines 34-36) from a source of negative pressure (intended use: “from a source of negative pressure” the first tubing is capable of connecting to a negative pressure source) configured for application of negative pressure to a wound site (intended use: “for application of negative pressure to a wound site” Koyama’s device can be used in multiple applications including applying negative pressure to a wound site) and a second tubing (65) from the wound site, the connector assembly comprising: a valve (multiway cock (1), see Figure 3) having (1) a valve body (cock body (2), see Figure 6), a proximal lumen (first port (P1)) connected to one side of the valve body (P1 connected to one side, see Figure 3) and a distal lumen (second port (P2)) connected to another side of the valve body opposite the proximal lumen ((P2) is on opposite ends of the valve relative to (P1), see Figure 3) to create a valve flow path (a valve path is create between P1 and P2, see Figure 11) across a width of the valve body; and an elongate valve shaft (cock member (3), see Figure 4) rotatably positioned within the valve body (see Figure 3, Col. 8 line 46-47), the valve shaft having a shaft flow passage (first flow passage (33)) there through, and a valve handle (lever (32), see Figure 3) connected to an exterior portion of the valve shaft (level installation part (31) is integral to lever (32) for rotating cock member (3), see Col. 8 lines 30-50) (see Figure 4) for selectively rotating the shaft within the valve body; and an elongate connector (branch connector (77)) having an internal connector flow path (connector flow path is from tube (61) to (65), see Figure 2) terminating at one end of the connector (branch connector (77), see Figure 2) for connecting with the first tubing (sixth port (P6), can have a tube connected to syringe (11), see Col. 16 lines 34-36), and terminating at the other end of the connector (terminating at branch connector (77), see Figure 2) for connecting with the proximal lumen of the valve (first port (P1)), wherein the shaft flow path (first flow passage (33)) is configured so that in one rotational orientation of the valve shaft the shaft flow path is oriented to open the flow path across the width of the valve body to provide an open position of the valve (opening or closing ports P1-P6 is selected by rotating the cock member (3), see Col. 6 lines 50-56), and in other rotational orientations of the valve shaft the shaft flow path is rotationally located so as to block the flow path across the width of the valve body and provide a closed position of the valve having positive closure of the valve against flow there through (first flow passage (33) can open and closed based on the rotational angle of cock member (3), see Col. 7 lines 4-13).
Regarding claim 9 Koyama teaches a connector assembly (see Abstract) configured for connecting between a first tubing (sixth port (P6), can have a tube connected to syringe (11), see Col. 16 lines 34-36) from a source of negative pressure (intended use: “from a source of negative pressure” the first tubing is capable of connecting to a negative pressure source) configured for application of negative pressure to a wound site (intended use: “for application of negative pressure to a wound site” Koyama’s device can be used in multiple applications including applying negative pressure to a wound site) and a second tubing (65) from the wound site, the connector assembly .
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 2-3, 6-7, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 8356629 B2).
claim 2, Koyama teaches all of the limitation above, as in claim 1, and further teaches wherein the second tubing (tube (67)) has an overall exterior width (as shown in Figure 2).  However, Koyama does not expressly teach the connector assembly with the valve in the open position is no more than about 150% of the overall exterior thickness of the second tubing to avoid the presence of an increased thickness object underneath a patient.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Koyama to have a connector assembly with and the connector assembly with the valve in the open position is no more than about 150% of the overall exterior thickness of the second tubing since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Koyama would not operate differently with the claimed percent thickness and since the percent thickness of the valve is used for the purpose of avoiding the presence of a thick object under the patient. The device would function appropriately having the claimed percent thickness. Further, applicant places no criticality on the percent thickness of the valve claimed, indicating simply that the thickness of the valve is “about” 150% of tubing T2 to be within the claimed percent thickness (specification pp. [0045]).
Regarding claim 3, Koyama teaches all of the limitation above, as in claim 1, and further teaches wherein the second tubing (tube (67)) has an overall exterior width (as shown in Figure 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Koyama to have a connector assembly with the valve having a width that is no more than about 150% of the overall exterior width of the second tubing since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Koyama would not operate differently with the claimed percent width and since the percent width of the valve is used for the purpose of avoiding the presence of a thick object under the patient. The device would function appropriately having the claimed percent width. Further, applicant places no criticality on the percent width of the valve claimed, indicating simply that the width of the valve is “about” 150% of the width of the tubing T2 to be within the claimed percent width (specification pp. [0045]).
Regarding claim 6, Koyama teaches all of the limitation above, as in claim 5, and further teaches wherein the second tubing (tube (67)) has an overall exterior width (as shown in Figure 2).  However, Koyama does not expressly teach the connector assembly with the valve in the open position is no more than about 150% of the overall exterior thickness of the second tubing to avoid the presence of an increased thickness object underneath a patient.

Regarding claim 7, Koyama teaches all of the limitation above, as in claim 5, and further teaches wherein the second tubing (tube (67)) has an overall exterior width (as shown in Figure 2).  However, Koyama does not expressly teach the valve has a width that is no more than about 150% of the overall exterior width of the second tubing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Koyama to have a connector assembly with the valve having a width that is no more than about 150% of the overall exterior 
Regarding claim 10, Koyama teaches all of the limitation above, as in claim 9, and further teaches wherein the second tubing (tube (67)) has an overall exterior width (as shown in Figure 2).  However, Koyama does not expressly teach the connector assembly with the valve in the open position is no more than about 150% of the overall exterior thickness of the second tubing to avoid the presence of an increased thickness object underneath a patient.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Koyama to have a connector assembly with and the connector assembly with the valve in the open position is no more than about 150% of the overall exterior thickness of the second tubing since it has been held that “where the only difference between the prior art and the claims was a recitation of relative 
Regarding claim 11, Koyama teaches all of the limitation above, as in claim 9, and further teaches wherein the second tubing (tube (67)) has an overall exterior width (as shown in Figure 2).  However, Koyama does not expressly teach the valve has a width that is no more than about 150% of the overall exterior width of the second tubing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Koyama to have a connector assembly with the valve having a width that is no more than about 150% of the overall exterior width of the second tubing since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ .
12.	Claim 4, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 8356629 B2) in view of Bjerregaard (US 8556873 B2).
Regarding claim 4, Koyama teaches all of the limitations above, as in claim 1. However Koyama does not expressly teach wherein when the valve is in the open position the valve handle is parallel to the length of the elongate connector.
Bjerregaard teaches a valve assembly (see Abstract) wherein when the valve (1) is in the open position the valve handle is parallel to the length of the elongate connector (lever (4) can remain open when flushed with flow direction or one or more elements attached to the inlet/outlet of the valve, see Col. 4 lines 16-34).
Koyama and Bjerregaard are analogous art because both deal with a connection assembly comprising a valve and valve handle that can be operated to open and close the valve. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the valve handle of Koyama and further incorporate wherein the valve handle is parallel to the length of the connector, as taught by 
Regarding claim 8, Koyama teaches all of the limitations above, as in claim 5. However Koyama does not expressly teach wherein when the valve is in the open position the valve handle is parallel to the length of the elongate connector.
Bjerregaard teaches a valve assembly (see Abstract) wherein when the valve (1) is in the open position the valve handle is parallel to the length of the elongate connector (lever (4) can remain open when flushed with flow direction or one or more elements attached to the inlet/outlet of the valve, see Col. 4 lines 16-34).
Koyama and Bjerregaard are analogous art because both deal with a connection assembly comprising a valve and valve handle that can be operated to open and close the valve. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the valve handle of Koyama and further incorporate wherein the valve handle is parallel to the length of the connector, as taught by Bjerregaard. Bjerregaard teaches that having the valve handle parallel to the flow direction can ensure that the lever cannot become entangled with e.g. the clothing (see Col. 4 lines 29-30).
Regarding claim 12, Koyama teaches all of the limitations above, as in claim 9, and further teaches wherein the valve includes a valve handle (lever (32), see Figure 3) connected to an exterior portion of the valve shaft (level installation part (31) is integral to lever (32) for rotating cock member (3), see Col. 8 lines 30-50) (see Figure 4) for selectively rotating the shaft within the valve body to movably position the valve shaft between the open position and the 
Bjerregaard teaches a valve assembly (see Abstract) wherein when the valve (1) is in the open position the valve handle is parallel to the length of the elongate connector (lever (4) can remain open when flushed with flow direction or one or more elements attached to the inlet/outlet of the valve, see Col. 4 lines 16-34).
Koyama and Bjerregaard are analogous art because both deal with a connection assembly comprising a valve and valve handle that can be operated to open and close the valve. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the valve handle of Koyama and further incorporate wherein the valve handle is parallel to the length of the connector, as taught by Bjerregaard. Bjerregaard teaches that having the valve handle parallel to the flow direction can ensure that the lever cannot become entangled with e.g. the clothing (see Col. 4 lines 29-30).
13.	Claim 13, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood et al. (US 8246592 B2) in view of Duncan (US 20170067568 A1).
Regarding claim 13, Lockwood et al. teaches a negative pressure wound therapy device (see Abstract), comprising: a first tubing (vacuum source (12) and switch valve (66) are shown to be connected with tubing) connectable in flow communication with a source of negative pressure (vacuum source (12) coupled by a tube set, see Col. 2 lines 3 -12) configured for application of negative pressure to a wound site (see Col. 1 lines 60-67); a second tubing (valve (66) is shown to be connected to bandage (10) through tubing (13), see Figure 1) in flow communication with the wound site (switch valve (66) allows to selectively open/close the tube 
Duncan teaches a valve (stopcock (10)) comprising a valve body (housing (70)) in flow communication with the first tubing and the second tubing, and an elongate valve shaft (manifold shaft (50)) movably positioned within the valve body (shaft (50) is integral to insert (20) and is inserted into stopcock (10) to be rotated, see Paragraph [0037]), the valve shaft having a shaft flow passage therethrough (openings (56), see Figure 1); wherein the shaft flow path is configured so that in one positional orientation of the valve shaft the shaft flow path is moved to open the flow path across the width of the valve body to provide an open position of the valve (shaft (50) of insert (20) rotates relative to the housing (70) defining a second structure of the stopcock (10) for open states, see Paragraph [0037]) , and in other positional orientations of the valve shaft the shaft flow path is moved so as to block the flow path across the width of the valve body and provide a closed position of the valve having positive closure of the valve against flow therethrough (shaft (50) of insert (20)  rotates relative to the housing (70) defining a second structure of the stopcock (10) for closed states, see Paragraph [0037]).

It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to replace the valve of Lockwood and include the valve comprising valve shaft flow paths having positional orientations for an open and close configuration, as taught by Duncan. Duncan teaches that a valve allowing or preventing flow therethrough by holding a proper valve position can prevent leakage while still providing confidence that the stopcock is initially in its proper selected position and that it will maintain that proper position even if jostled or bumped (see Paragraph [0007]).
Regarding claim 14, Lockwood et al. teaches all of the limitations above, as in claim 13, and further teaches wherein the second tubing (valve (66) is shown to be connected to bandage (10) through tubing (13), see Figure 1) has an overall exterior thickness (it is inherent that there is a thickness of the second tubing). However, Lockwood does not expressly teach that the valve in the open position is no more than about 150% of the overall exterior thickness of the second tubing to avoid the presence of an increased thickness object underneath a patient.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Koyama to have a connector assembly with and the connector assembly with the valve in the open position is no more than about 150% of the overall exterior thickness of the second tubing since it has been held that “where the only difference between the prior art and the claims was a recitation of relative 
Regarding claim 15, Lockwood et al. teaches all of the limitations above, as in claim 13, and further teaches wherein the second tubing (valve (66) is shown to be connected to bandage (10) through tubing (13), see Figure 1) has an overall exterior thickness (it is inherent that there is a thickness of the second tubing). However, Lockwood does not expressly teach the valve having a width that is no more than about 150% of the overall exterior width of the second tubing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Koyama to have a connector assembly with the valve having a width that is no more than about 150% of the overall exterior width of the second tubing since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art .
14.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood et al. (US 8246592 B2) and Duncan (US 20170067568 A1), as applied to claim 13 above, and further in view of Bjerregaard (US 8556873 B2).
Regarding claim 16, modified Lockwood et al. teaches all of the limitation above, as in claim 13, and further teaches wherein when the valve (stop cock (10)) includes a valve handle (knob (40)) connected to an exterior portion (connected to top plate (30), see Paragraph [0037]) of the valve shaft (50) for selectively rotating the shaft within the valve body to movably position the valve shaft between the open position and the closed position (shaft (50) of insert (20) rotates relative to the housing (70) defining a second structure of the stopcock (10) for open or closed states, see Paragraph [0037]). However, modified Lockwood et al. does not expressly teach when the valve is in the open position the valve handle is parallel to the length of the elongate connector.

Modified Lockwood and Bjerregaard are analogous art because both deal with a connection assembly comprising a valve that can be operated to open and close the valve. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the valve handle of Koyama and further incorporate wherein the valve handle is parallel to the length of the connector, as taught by Bjerregaard. Bjerregaard teaches that having the valve handle parallel to the flow direction can ensure that the lever cannot become entangled with e.g. the clothing (see Col. 4 lines 29-30).
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Allard (WO 2016166346 A1, provided translation) and Lockwood et al. (US 20050004534 A1).
Allard (WO 2016166346 A1) teaches a connector assembly (see Figure 1), the connector assembly comprising: a valve (1) having a valve body (2), a proximal lumens(5b) connected to one side of the valve body and a distal lumen (5c) connected to another side of the valve body opposite the proximal lumens to create first and second valve flow paths across a width of the valve body (shown in Figure 1); and (2) an elongate valve shaft (spool (3)) rotatably positioned within the valve body, the valve shaft having a pair of slots along the length of the shaft (101 and 102), one of the slots located along the first valve flow path (fluid flow channel (10)), and a 
Lockwood et al. (US 20050004534 A1) teaches a connector assembly (see Figures 17-19) configured for connecting between a first tubing (74) from a source of negative pressure (vacuum source (16)) configured for application of negative pressure to a wound site (see Abstract) and a second tubing (17) from the wound site (200), the connector assembly comprising: a valve (vent valve (180)) having (1) a valve body (110), a distal lumen (conduit (38)) connected to another side of the valve body opposite the proximal lumen to create a valve flow path across a width of the valve body (see Figure 17); and an elongate valve shaft (112) movably positioned within the valve body (see Paragraph [0102]), the valve shaft having a shaft 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549.  The examiner can normally be reached on Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/E.R./ (3/16/2021)Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781